MEMORANDUM OPINION

                                         No. 04-11-00479-CR

                                   IN RE David CEPEDA JONES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 27, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 13, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                 PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 923841, in the County Court at Law No. 7, Bexar County, Texas, the
Honorable Eugenia Wright presiding.